Order reversed, with ten dollars costs, and motion denied, without costs; as the printed papers on appeal consist largely *857of irrelevant matter, disbursement for printing the record is disallowed, but disbursement for printing points is allowed. The ordinances of the village of Larehmont* are valid and a proper exercise of the police power of the State; they were passed pursuant to a valid grant of power contained in section 30 of the Village Law, as amended by chapter 464 of the Laws of 1921. † (Lincoln Trust Co. v. Williams Bldg. Corp., 229 N. Y. 313.) The fact that the ordinances were passed after the petitioner had filed an application for a permit to build, and after petitioner had commenced a proceeding for mandamus to compel the issuance of a permit, does not affect the validity of the ordinance. Blackmar, P. J., Kelly, Jayeox, Manning and Kelby, JJ., concur. Settle order on notice.

See Zoning Ord. Nov. 28, 1921; Building Code, as amd. Nov. 28, 1921, adding § 3-A.— [Rep.


 Village Law, § 89, subd. 30, as added by Laws of 1921, chap. 464.— [Rei>.